COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR REHEARING
                        AND EN BANC RECONSIDERATION




Case number:        01-15-01055-CR


Style: John Richard Smith, Appellant v. The State of Texas, Appellee,
       No. 01-15-01055-CR

Type of motion:          Motion for rehearing and en banc reconsideration


Party filing motion:     Appellant


The panel has voted to deny rehearing. The en banc Court has voted unanimously to
deny rehearing en banc. Accordingly, it is ordered that appellant’s motions for
rehearing and en banc consideration are denied.




Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Before: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.


Date: May 2, 2017